*19The opinion of the court was delivered by
Royce, J.
The motion to dismiss was properly overruled. The value of the property sued for is found to have exceeded $200. The County Court had jurisdiction at the commencement of the suit, and upon the facts found, the plaintiff would have been entitled to a judgment for the. value, of the property at the time of the sale by the defendant, if he had not subsequent to the commencement of the suit appropriated it to his own use. The County Court could not be ousted of its jurisdiction by the return of the property, or by the appropriation of it by the plaintiff. Where property has been converted, or has been wrongfully taken, its return by the defendant, or its having been appropriated for the benefit of the plaintiff after action brought, is only available in mitigation of damages. Irish v. Cloyes, 8 Vt 80 ; Yale v. Saunders, 16 Vt. 243.
The only other question presented is, whether the plaintiff had title to the wood at the commencement of the suit. The Passumpsic Savings Bank, by virtue of the attachment made by them, acquired a lien upon the wood, and having obtained judgment and execution and levied it upon the wood, and by the defendant its officer sold the wood upon the execution, the act of the defendant in making such sale was justifiable, and the purchaser at such sale acquired title, unless the defendant and the bank or its officers have so conducted with reference to the property that they are estopped from setting up such levy and sale to defeat the plaintiff’s title. From the time of the meeting which .was held by Peabody and his creditors, and which was soon after the attachment made by the bank, to the 26th day of May, Peabody & Co. continued to manufacture wood and lumber, and shipped# and sold the same as they chose, with the knowledge and consent of the defendant, and with the implied consent of the officers of the bank. The consent thus given by the defendant and the officers of the bank, gave Peabody & Co. a general right to sell such of the property as they might choose to sell. Peabody & Co. having such right to sell, a purchaser from them would acquire good title as against any claim that the defendant or the bank might make. The defendant and the bank by its officers having consented that *20Peabody & Co. might make the sale, the defendant and the bank are estopped from questioning their right to make it, and thus defeating the title of the plain tiff.

Judgment affirmed.